DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
2.	The disclosure is objected to because of the following informalities: 
Specification’s page 3 - line 6, the statement “The invention need to ve…” should be “The invention need to be…” due to typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “A quantum nv-diamond atomic clock which eliminates the half life, shelf life and radioactivity disadvantages…at least a microwave energy source (1) that is used to deliver the electrode nitrogen atom to a NV-centered diamond…at least an MRI unit….at least an output unit (7) which calculates the pulses obtained from determination mechanisms, at least an antenna (8) which takes the initial time value and/or back up function.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). the terms “nv”, “NV” and “MRI” are not defined; and
(ii). there is insufficient antecedent basis for the claim limitation “half life, shelf life and radioactivity disadvantages”, “electrode nitrogen atom”, “pulses obtained from determination mechanisms” and “initial time value and/or back up function”; 
	Dependent claims 2-4 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-4 are depending on the rejected independent claim 1.
	Regarding claim 2, The claim limitation “A quantum nv-diamond atomic clock according to claim 1, characterized in that it comprises at least an alternative unit that is to be used with said MRI unit (3) and/or as an alternative to said MRI unit (3).” is not clear because –
(i). the first underlined portion of the claim limitation “A quantum nv-diamond atomic clock” should be “The quantum nv-diamond atomic clock” according to antecedent basis requirement; and 
(ii). the second underlined portion of the claim limitation “…at least an alternative unit that is to be used as an alternative to said MRI unit” is improper because independent claim 1 states that “at least an MRI unit (3) which provides magnetic 
Regarding claim 3, The claim limitation “A quantum nv-diamond atomic clock …said alternative unit (4) is an optical microscopy unit/optical determination unit/resonance determination unit.” is not clear because –
(i). the first underlined portion of the claim limitation “A quantum nv-diamond atomic clock” should be “The quantum nv-diamond atomic clock” according to antecedent basis requirement; and 
(ii). the second underlined portion of the claim limitation “said alternative unit (4) is an optical microscopy unit/optical determination unit/resonance determination unit” is improper because independent claim 1 states that “at least an MRI unit (3) which provides magnetic resonance imaging, optical microscopy, optical determination and resonance determination”, claim 2 states that “at least an alternative unit that is to be used as an alternative to said MRI unit” and claim 3 states that “said alternative unit (4) is an optical microscopy unit/optical determination unit/resonance determination unit”, thus the second underlined portion of claim limitation failed to further limit the subject matter of  previous claims 1 and 2; if “alternative unit (4)” is an additional to the MRI unit (3)” stated in claim 1 then the claim should clearly define the difference.

Allowable Subject Matter


6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Gan (2015/0358026) discloses similar invention as recited in claims 1-4.
The reference Gan (2010/0321117) discloses similar invention as recited in claim 1-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849